t c memo united_states tax_court solution plus inc petitioner v commissioner of internal revenue respondent docket no 23774-06x filed date charles theodore henry dennis iii an officer for petitioner don r spellman for respondent memorandum opinion armen special_trial_judge respondent denied petitioner’s request for tax-exempt status under sec_501 on the unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule continued grounds that petitioner was not organized exclusively for exempt purposes petitioner was not operated exclusively for exempt purposes and petitioner failed to establish that it did not operate for a substantial nonexempt purpose pursuant to sec_7428 petitioner seeks a declaratory_judgment that respondent’s denial of its request for tax-exempt status was erroneous and that petitioner qualifies for tax-exempt status under sec_501 the matter is now before us on respondent’s motion for summary_judgment background petitioner’s only involvement in this case has been to file the petition and a designation of place of submission see rule sec_211 and sec_212 thereafter petitioner did not or would not participate in stipulating to the administrative record as defined in rule b see rule a as a consequence respondent filed the entire administrative record appropriately certified as to its genuineness by an official authorized to act for the commissioner see rule b the following is drawn from that record continued references are to the tax_court rules_of_practice and procedure a charles theodore henry dennis iii charles theodore henry dennis iii mr dennis formed petitioner as a maryland corporation on date petitioner has not yet begun to operate mr dennis’s experience and expertise involve debt management programs dmps a dmp is a program often run by a credit counseling agency in which a debtor enrolls to consolidate or restructure and repay unsecured debt creditors pay the entity that runs a dmp a percentage of the debt collected through the dmp the financial criteria for qualification of a debtor in a dmp are established by the debtor’s creditors before forming petitioner mr dennis sold dmps developed plans to increase his company’s dmp portfolio managed a high performance call center for years and served as a senior loan officer at a mortgage company mr dennis has also been a vice president of operations and a call center manager for two companies that provided financial counseling and dmps b articles of incorporation and bylaws petitioner’s articles of incorporation state that its purpose is to promote financial literacy to highly leveraged consumers who want to become debt free and offer products and services to assist the consumers in reaching their financial goals petitioner’s bylaws provide that its specific objectives and purposes are establish solution-plus as a viable and beneficial entity in the credit counseling industry through expanded financial services and diversification of revenue provide a financial literacy model that focuses on increasing consumer financial awareness and preventing financial distress provide a structured debt repayment plan debt management program for the immediate and long-term relief of financially overburdened consumers establish solution-plus as a reliable corporate community support mechanism for those in need c board_of directors and officers petitioner’s articles of incorporation and bylaws provide that petitioner shall have two directors petitioner’s articles of incorporation named mr dennis and his wife as the only directors mr dennis is petitioner’s president chief_executive_officer ceo and only employee mr dennis’s compensation is determined in part by the growth of petitioner’s portfolio of dmps d petitioner’s application_for exemption and followup correspondence application_for recognition of exemption mr dennis signed petitioner’s form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code and dated it date a date days after petitioner’s incorporation an exempt_organization specialist for respondent reviewed the form_1023 and wrote to petitioner seeking additional information under penalties of perjury about a entities such as banks and lending institutions to which petitioner planned to refer individuals b whether petitioner would advertise or promote its products or services in any way c whether petitioner would receive any benefit for referring individuals to companies and d whether petitioner had agreements with any such companies petitioner’s response to the request for additional information a general response in response to respondent’s request for additional information mr dennis wrote that before petitioner began to actually operate petitioner wished to obtain exemption under sec_501 so that it can launch its dmp operating platform and begin the process of originating and servicing dmp candidates and begin offering dmp services on a national scale mr dennis stated that petitioner’s goal is to focus initially on offering the best dmp platform in the marketplace and strictly put full emphasis on dmp origination and servicing and that petitioner want s to fully concentrate on offering the dmp and keep the dmp service in the forefront mr dennis explained that petitioner would be the sole service provider of dmp origination and customer servicing for potential customers and would provide all necessary dmp services including origination customer servicing document processing research payment distribution account reconciliation and marketing materials mr dennis stated that petitioner’s goal is to build relationships with participating creditors of the dmp by ensuring customer payments are made in a timely fashion and also reaching out to the creditors for continuous feedback as to how it can maintain operational efficiency mr dennis explained that petitioner’s dmp services would be available to anyone who inquired as long as they qualified for the dmp and that petitioner planned to track on a monthly basis how many customers are originated on dmps once petitioner has launched its dmp platform it will use traditional advertising that has led to maximum lead generation for the credit counseling industry and use advertising to enable further brand recognition petitioner could purchase leads for customers as might be necessary to meet its revenue goals additionally petitioner’s goal is to network with organizations that offer homebuyer certification programs as a great platform to offer dmp services further petitioner contemplated having a call center to primarily handle inquiries for dmps petitioner’s goal is to have each of its employees answer one new dmp inquiry per hour and to take approximately eight new dmp inquiries on an average business_day petitioner’s training materials inform its anticipated future employees that its goal is to provide them with the necessary resources to ensure the success of its clients on dmps petitioner may adopt a bonus structure for its call center employees in accordance with industry norms mr dennis made clear that petitioner would identify and service dmp candidates screen third-party vendors that offer appropriate products and services and expand the dmp portfolio before referring its customers to such vendors mr dennis also acknowledged that petitioner might receive referral and marketing fees for generating leads for outside vendors mr dennis stated that as petitioner’s dmp operation evolves and becomes more viable petitioner will begin screening vendors that offer services that complement petitioner’s growing portfolio of dmp customers petitioner will expose its customers to various products and services - that will complement their short- and long-term financial goals such as mortgage and insurance products petitioner might receive referral fees for marketing these products and services to its potential customers mr dennis stated that petitioner also plans to provide information to callers on credit report analysis properly utilizing credit homebuyer certification programs and financial planning petitioner plans to develop a program of services after identifying the caller’s short-term and long-term financial goals petitioner will tell callers that it provides dmps and these other programs to improve their overall credit profile b telephone call center script and training materials mr dennis attached to his response an origination script to be used by petitioner’s employees who would operate a telephone call center to screen potential dmp applicants and a training manual the script spells out the dmp origination process to prospective customers petitioner first tells callers that it needs to ask them several questions before it can determine their qualification for the dmp it then asks if the caller is employed the type and amount of debts and whether the debts are current next petitioner explains that it is a nonprofit organization providing a free debt management program petitioner applies the qualifications for a dmp that the industry and participating creditors establish to qualify for a dmp petitioner tells callers that they must have at least dollar_figure in unsecured debts and at least two accounts with creditors participating in petitioner’s dmp program if a caller meets these requirements petitioner tells the caller we can definitely assist you right away petitioner advises that it will consolidate the caller’s unsecured debts give the caller one place to make payments and can typically reduce monthly payments petitioner also advises callers that they will receive benefits from their creditors that the callers cannot receive individually next petitioner requests personal and debt information in order to calculate the caller’s monthly payment on the dmp then petitioner advises the caller that there are no fees to join the program but asks for a contribution of dollar_figure per creditor per month petitioner tells the caller that the contribution is tax deductible and that petitioner has already included the contribution in the caller’s monthly payment amount petitioner then completes a budget worksheet that the creditors require if petitioner determines from the worksheet that the caller has positive disposable income and the caller says that he or she needs the program because of delinquency reduction in income or increase in expenses petitioner enrolls the caller in a dmp if a caller has positive disposable income but does not cite one of these reasons for needing the program petitioner tells the caller that creditors may not offer benefits says that it cannot assist the caller suggests that the caller contact his or her creditors directly and then ends the call if petitioner determines that the caller has negative disposable income but the caller says that he or she thinks the dmp payment is affordable petitioner enrolls the caller if the caller has positive disposable income but does not think the dmp payment is affordable for some reason petitioner tells the caller that the program is not right for him or her to call back if something changes that would enable the caller to afford the program to call the creditors directly and then ends the call for qualifying callers the origination script then completes the enrollment process which includes setting the payment_date account activation automatic checking account debiting client agreement and keys to success on the dmp petitioner ends each call by asking the caller if he or she knows anyone else who might be interested in a dmp and if so to have that person call petitioner and seek its assistance c educational materials and goals mr dennis stated that petitioner plans to educate high school and college students on developing and maintaining sound financial management skills through free seminars and workshops the planned curriculum will include principles of financial management debt-to-income ratios managing credit ratings and investing petitioner also contemplated a seminar topic and presentation entitled on the right track which includes material on understanding credit reports and credit scores establishing credit and borrowing techniques petitioner received two invitations in to make presentations on financial management to students petitioner’s protest after considering mr dennis’s response respondent advised petitioner that it had been identified as an organization engaging in at least one of the following activities credit counseling credit repair debt consolidation financial education money management budgeting or a related financial activity respondent provided petitioner with a copy of a comprehensive analysis as to whether entities engaged in these activities can qualify as organizations described in sec_501 respondent also provided petitioner with a detailed statement of facts and law as to why it appeared that petitioner did not qualify for tax-exempt status under sec_501 and gave petitioner days to file a protest petitioner then submitted to respondent a protest stating that its activities would mirror those in consumer credit counseling serv of ala inc v united_states aftr 2d ustc par d d c because petitioner’s activities contemplated education of the public and its dmp activity was merely incidental petitioner attached to its protest a copy of a one-page handout entitled educational solutions stating that petitioner has developed an educational curriculum petitioner also attached a copy of articles of amendment purporting to amend its bylaws by removing mr dennis’s wife as a director and adding two other individuals as directors e denial of petitioner’s application_for exemption ultimately on date respondent issued a final adverse determination_letter upon which the instant declaratory_judgment action is based in the letter respondent determined that petitioner did not qualify for exemption under sec_501 as an organization described under sec_501 because petitioner was not organized exclusively for exempt purposes was not operated exclusively for exempt purposes and failed to establish that it did not operate for a substantial nonexempt purpose respondent stated that petitioner’s origination script was entirely devoted to selling dmps and obtaining information about the caller’s unsecured debt and that the script did not provide for determining the caller’s broader financial situation assisting the caller in making a budget or proposing any alternatives to the dmp respondent noted petitioner did not provide any of the meaningful educational materials that petitioner claimed to be developing respondent further noted the information provided by petitioner shows that it expected revenue from payments by creditors and from customers who would be attracted to petitioner by traditional advertisements through networks of organizations having members with credit issues in addition respondent stated that petitioner had researched companies that would purchase credit counseling leads supplied by petitioner f proceedings in the tax_court petitioner timely filed the petition seeking a declaratory_judgment under sec_7428 with respect to its initial qualification for exemption as an organization described under sec_501 in the petition petitioner states solution plus inc is requesting tax exemption status under c of the internal_revenue_code solution plus filed form_1023 on date and did not receive a response until date in the irs letter dated date there was a request for additional information inwhich detailed questions were raised and answered in reference to solution plus operations solution plus primary goal is to educate individuals about the pit-falls of improper debt management solution plus was formed to give the general_public a fair opportunity to educated sic and counsel individuals who are going through hard financial distress on date the irs sent solution plus a final denial of tax-exempt status without providing adequate reasons for their denial its appears that the irs is focusing on our use of debt management plans but the dmp is only a minimal part of solution plus revenue reproduced literally as stated above the petition and designation of place of submission were the last documents that petitioner submitted to the court in the instant proceeding respondent filed an answer in which he denied the allegations in the petition and to which he attached a complete index to the administrative record respondent did not allege in the answer any new or additional grounds for denying petitioner’s exemption application beyond those grounds identified in the final adverse determination_letter petitioner did not file a reply or move with respect to the answer the court ordered the parties to submit the case on the administrative record or to file a written report as to the then present status of the case as stated above because petitioner did not respond to respondent’s written request to stipulate to the administrative record respondent filed with the court the entire administrative record together with the certificate attesting to its genuineness subsequently respondent filed his motion for summary_judgment petitioner was ordered to file a response to respondent’s motion but no response was received by the court thereafter the court issued an order placing respondent’s motion for summary_judgment on a motions calendar assigned to special_trial_judge armen who was authorized to hear the matter and make the decision of the court see sec_7443a c rule a deleg order no t c vi date at the hearing counsel for respondent appeared and argued in support of respondent’s motion in contrast there was no appearance on behalf of petitioner nor did petitioner file a written_statement pursuant to rule c in lieu of appearance a declaratory_judgment discussion in a declaratory_judgment action brought under sec_7428 the court decides whether the commissioner’s determination was erroneous see 71_tc_102 69_tc_570 see also note to rule a 68_tc_1048 disposition of a declaratory_judgment action concerning the initial qualification of an exempt_organization is ordinarily made on the basis of the administrative record church in boston v commissioner supra pincite houston lawyer referral serv inc v commissioner supra pincite an action for declaratory_judgment may be decided by summary_judgment rule b see eg church in boston v commissioner supra b summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be made in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts showing that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings rule d 477_us_317 91_tc_322 87_tc_1213 the court’s decision in an action involving the initial qualification of an exempt_organization is ordinarily based on the administrative record rule b in the instant case neither party has asked the court to admit evidence outside the administrative record as filed and certified by respondent after careful review we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment c whether petitioner is entitled to exempt status a corporation that is organized and operated exclusively for charitable purposes as described in sec_501 is exempt from federal_income_tax unless exemption is denied under sec_502 or sec_503 sec_501 to qualify as an exempt_organization under sec_501 a corporation must satisfy all of the requirements stated therein specifically including the requirements that the corporation must be both organized and operated exclusively for one or more exempt purposes specified therein and must not operate for a substantial nonexempt purpose exempt purposes include both charitable and educational_purposes a failure to satisfy any one of the requirements is fatal to qualification 88_tc_1 affd without published opinion 838_f2d_465 4th cir see sec_1_501_c_3_-1 income_tax regs in a declaratory_judgment action commenced under sec_7428 to review the commissioner’s denial of an organization’s application_for initial qualification for tax-exempt status under sec_501 we ordinarily review only the administrative record rule a natl association of am churches v commissioner 82_tc_18 whether petitioner is organized exclusively for exempt purposes whether an organization is organized exclusively for exempt purposes is sometimes known as the organizational_test to satisfy the organizational_test the articles of organization must limit the organization’s purposes to one or more exempt purposes may not expressly authorize the organization to engage in activities that do not further one or more exempt purposes except to an insubstantial degree and must contain an express or implied provision dedicating its assets to an exempt_purpose upon dissolution sec_1_501_c_3_-1 through income_tax regs a educational_purposes petitioner contends that it satisfies the organizational_test because it was organized for educational_purposes and that use of dmps was only a minimal part of its revenue however the administrative record clearly demonstrates otherwise petitioner’s articles of incorporation do not limit its activities to those related to education because the articles empower petitioner to engage in activities that are not purely charitable or educational for example petitioner could operate an investment business and offer products and services with respect to a customer’s individual needs those activities stand in stark contrast to educational_purposes acceptable under sec_501 which include activities that instruct or train individuals to improve or develop their capabilities or instruct the public on subjects useful to individuals and that are beneficial to the community see am campaign acad v commissioner 92_tc_1053 sec_1 c - d i income_tax regs petitioner stated that it was in the process of developing free educational pamphlets for its dmp clients that would focus on financial literacy and financial soundness however other than a one-page handout petitioner did not provide respondent with copies of the actual materials that it professed would be provided to consumers nor did petitioner describe in any detail the content of any such materials petitioner’s origination script does not mention describe or offer to send any educational materials to a caller the only information that petitioner’s script discusses is the sending of literature about petitioner’s dmp and associated programs such as its credit report analysis service in short the administrative record does not contain copies of any meaningful educational program or educational materials that petitioner might send to a caller petitioner also stated that it plans to provide seminars and workshops to high school and college students on developing and maintaining sound financial management skills and it provided outlines of the planned curricula the invitations indicate that the student audience needs education on financial management and will benefit from petitioner’s program however these student programs are an insignificant part of petitioner’s overall activities rather petitioner’s activities are primarily structured to market determine eligibility for and enroll individuals in dmps petitioner plans to inform consumers about the range of financial services it provides not about understanding the cause of and devising personal solutions to consumers’ financial problems further petitioner does not plan to consider the particular knowledge of individual callers about managing their personal finances instead petitioner simply plans to collect data on the callers’ debts as necessary to qualify them for a dmp or to determine whether they need other services that petitioner provides in short the record shows that petitioner would not operate primarily for educational_purposes and that educational_purposes were to be a minimal part of petitioner’s proposed activities b charitable purposes respondent contends that petitioner was not organized exclusively for charitable purposes we agree the term charitable is used in sec_501 in its generally accepted sense and includes relief of the poor and distressed or of the underprivileged however primarily providing services for a fee ordinarily does not further charitable purposes see i h c health_plans inc v commissioner f 3d l188 10th cir offering products and services to a broad segment of the population is as consistent with self promotion and profit maximization as it is with any ‘charitable’ purpose affg t c memos and am campaign acad v commissioner supra pincite7 beneficiaries must possess charitable characteristics 71_tc_202 disadvantaged artisans constitute a charitable_class a charitable organization’s programs must also benefit the members of a recognized charitable_class in a nonselect manner see am campaign acad v commissioner supra pincite aid to artisans inc v commissioner supra pincite sec_1_501_c_3_-1 income_tax regs must serve public rather than private interests in short petitioner’s potential customers are not members of a class that is benefited in a nonselect manner indeed petitioner’s potential customers are likely to be treated in a select manner because they will be turned away unless they meet the criteria of the participating creditors we note that in revrul_69_441 1969_2_cb_115 the commissioner indicated that individuals with financial problems are not on that account necessarily in need of assistance as proper recipients of charity we note further that the commissioner has ruled that an organization formed to help reduce the incidence of personal bankruptcy by informing the public on continued whether petitioner is operated exclusively for charitable purposes we focus now on petitioner’s operations to decide whether petitioner satisfies the operational_test petitioner has not begun to actually operate however its plans make clear a petitioner’s primary activity would be to provide dmps to the general_public for a fee that it hopes to collect from its customers and from its customers’ creditors b petitioner would conduct this activity in a self-promotional and profit-maximizing manner c petitioner would not limit its dmp services to low- income individuals and d petitioner has not established that its proposed dmp fee structure is reasonable thus the administrative record establishes that petitioner does not or more accurately would not operate exclusively for charitable purposes continued personal money management and aiding low-income persons with financial problems by providing free counseling and if necessary establishing a budget plan for the orderly discharge_of_indebtedness was considered to have furthered charitable purposes id in contrast the commissioner has indicated that an organization assisting persons with financial problems by analyzing their specific problems counseling them on the payment of their debts and setting up payment plans based on their ability to pay was not exempt under sec_501 because the organization was not engaged in educational activities and did not limit its program to persons who were in need of such assistance as proper recipients of charity id revrul_65_299 1965_2_cb_165 whether petitioner would not operate for a substantial nonexempt purpose an organization is not organized or operated exclusively for exempt purposes under sec_501 unless it serves a public interest rather than a private one 461_us_574 sec_1_501_c_3_-1 income_tax regs to satisfy this requirement the organization must not be organized and operated for the benefit of private interests such as those of its creator or the creator’s family am campaign acad v commissioner t c pincite7 a private interests of mr dennis mr dennis controls petitioner he and his wife were petitioner’s only directors at formation and listed on its application_for exemption mr dennis is petitioner’s president and ceo and a full-time_employee indeed petitioner’s only employee mr dennis’s compensation will be based at least in part on the growth of petitioner’s portfolio of dmps thereby his pay incentive parallels petitioner’s immediate goal to launch its dmp operations to focus initially on offering the best dmp platform in the marketplace to offer dmp services nationally to strictly emphasize dmp origination and servicing to fully concentrate on offering the dmp to keep the dmp service in the forefront and to use advertising to enable further brand recognition the record thus indicates that mr dennis formed petitioner to be a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center petitioner did not identify any changes to the board in its early submissions to respondent however petitioner later represented as part of its protest that the board had added two new members to replace mrs dennis however petitioner did not provide a date for such change nor did petitioner provide board minutes or other documentation such as certification of amended articles to establish the formal change in petitioner’s board even if two additional members replaced mrs dennis mr dennis still would benefit from the organization and operation of petitioner b private interests of creditors petitioner only provides its dmp services to callers who satisfy the qualifications established by participating creditors petitioner completes a budget worksheet that the creditors require for each of petitioner’s clients in sum the administrative record establishes that petitioner would operate for the benefit of private interests c conclusion as to operation of substantial nonexempt purpose based on undisputed facts in the administrative record we conclude that petitioner would operate for a substantial nonexempt purpose petitioner’s other contentions petitioner contends that the facts of this case are substantially_similar to those in consumer credit counseling serv of ala inc v united_states aftr 2d ustc par d d c we disagree in consumer credit counseling serv of ala inc the district_court held that community education and counseling assistance programs were the primary activities that the plaintiff-agencies were organized and operated exclusively for charitable and educational_purposes and that the dmp activity was minimal in the instant case the sale of dmps is the primary reason for petitioner’s existence and its charitable and educational_purposes are at best minimal the facts in consumer credit counseling serv of ala inc stand in stark contrast to the facts in the instant case conclusion as to denial of petitioner’s exempt status respondent’s denial of petitioner’s tax-exempt status must be upheld and respondent’s motion granted if respondent prevails on any one of the three grounds for disqualification identified in respondent’s final adverse determination_letter see columbia park and recreation association v commissioner t c pincite sec_1_501_c_3_-1 income_tax regs respondent has prevailed on all three grounds for disqualification thus we hold that respondent’s determination that petitioner does not qualify for tax-exempt status under sec_501 was not erroneous and that respondent is entitled to summary_judgment to reflect the foregoing an order granting respondent’s motion for summary_judgment and decision for respondent will be entered
